 

DIRECTOR RESIGNATION AND RELEASE AGREEMENT

 

THIS DIRECTOR RESIGNATION AND RELEASE AGREEMENT (this “Agreement”) is made and
dated as of January 6, 2016 (the “Effective Date”) by and among Fresh Promise
Foods, Inc., a Nevada corporation (“Corporation”) and Kevin P. Quirk, an
individual resident of the State of Georgia (“Quirk”) as follows:

 

RECITALS

 

Quirk has served as an officer and director of the Corporation since February,
2013 and currently serves as the Corporation’s chief executive officer and as a
member of the board of directors.

 

Quirk and Corporation have determined that it would be mutually beneficial for
Quirk to resign as an officer and as a director of the corporation.

 

NOW, THEREFORE, in consideration of their respective rights and obligations, the
mutual promises and releases contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

 

AGREEMENT

 

1. Consideration. In consideration for Quirk’s resignation as chief executive
officer of Corporation and as a director of Corporation as provided in the
resignation letter attached hereto as Exhibit A (the “Resignation Letter”),
Corporation is entering into this Agreement. All parties agree that such
consideration is just and fair.

 

2. Release by Corporation and Affiliates. Immediately upon the receipt by
Corporation of the Resignation Letter, Corporation, on behalf of itself and its
shareholders, officers, directors, managers, subsidiaries, employees, attorneys,
agents, representatives and affiliates, whether former or current, hereby (a)
fully releases, remises, acquits and forever discharges Quirk and each of his
employees, attorneys, agents, representatives, heirs and affiliates, whether
former or current, from any and all claims, demands, actions, causes of action,
damages, obligations, liabilities, losses and expenses of whatsoever kind or
nature, whether raised or not, that relate to any actions or omissions (or
alleged actions or omissions) of Quirk as a shareholder, employee, officer and
director of Corporation which occurred or existed or may occur or exist at any
time before the Effective Date (collectively, the “Service Activities”), whether
or not now known or suspected or claimed, and whether in law, admiralty,
arbitration, administrative, equity or otherwise, and (b) expressly waives any
and all claims or rights to assert that any matter, cause, or thing of any kind
or nature whatsoever has been, through oversight or error, either intentionally
or unintentionally omitted to the extent such claims or rights relate to the
Service Activities.

 

3. Release by Quirk. Effective with the release of the Corporation in Section 2
above, Quirk, on behalf of himself and his employees, attorneys, agents,
representatives, heirs and affiliates, whether former or current, hereby (a)
fully releases, remises, acquits and forever discharges each of Corporation and
each of its shareholders, officers, directors, subsidiaries, employees,
attorneys, agents, representatives and affiliates, whether former or current,
from any and all claims, demands, actions, causes of action, damages,
obligations, liabilities, losses and expenses of whatsoever kind or nature,
whether raised or not, that relate to the Service Activities which occurred or
existed or may occur or exist at any time before the Effective Date, whether or
not now known or suspected or claimed, and whether in law, admiralty,
arbitration, administrative, equity or otherwise, and (b) expressly waives any
and all claims or rights to assert that any matter, cause, or thing of any kind
or nature whatsoever has been, through oversight or error, either intentionally
or unintentionally omitted to the extent such claims or rights relate to the
Service Activities.

 

1

 

 

4. Covenant Not to Sue. Each of Corporation and Quirk, on behalf of itself and
its respective, shareholders, officers, directors, managers, subsidiaries,
employees, attorneys, agents, representatives, heirs and affiliates, whether
former or current, hereby covenants and agrees not to sue (or institute any
dispute resolution proceeding against) the other party, or its shareholders,
officers, directors, managers, subsidiaries, employees, attorneys, agents,
representatives, heirs and affiliates, whether former or current, with respect
to any issue or matter relating to this Agreement or the Service Activities,
which occurred or existed or may occur or exist at any time before the Effective
Date (except a lawsuit to enforce the terms of this Agreement).

 

5. Representations and Warranties. Each party represents and warrants that it
has not heretofore or otherwise transferred to any persons any claim or
potential claim which it may have against the other party, and that it has fully
power, right, and authority to execute this Agreement and to take all steps
necessary to implement its terms and conditions. Each party represents and
warrants that no consent of any person or entity not a party to this Agreement
is necessary for this Agreement to be fully and completely binding upon all of
the Parties.

 

6. Choice of Law and Forum. This Agreement is made under and shall be construed
and enforced in accordance with the laws of the State of Georgia without giving
effect to its conflicts of law principles that would require or permit a court
to consider the laws of any other state. All matters or disputes relating to the
construction and performance of this Agreement shall be litigated only in the
courts of Cobb County, State of Georgia or in the U.S. District Court for the
Northern District of Georgia (and no other).

 

7. Assignment. No party may assign this Agreement without the prior written
consent of all of the other party, such consent not to be unreasonably delayed,
conditioned, or withheld. Any assignments in violation of this provision shall
be void.

 

8. Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding between the parties, and supersedes and replaces all
prior negotiations, representations, or agreements, proposed or otherwise,
whether written or oral, concerning the subject matter hereof. No covenant or
condition not expressed in this Agreement shall affect or be effective to
interpret, change, or restrict this Agreement.

 

9. Successors and Assigns. Every covenant, term, and provision of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, legatees, legal representatives, owners,
and transferees.

 

2

 

 

10. No Oral Modification. No change or termination of any provision of this
Agreement shall be binding unless in writing signed by the party against whom
enforcement of any waiver, change, modification, or discharge is sought. No
representations have been made to induce any party to enter into this Agreement
except for those representations expressly stated herein. No provision of this
Agreement may be waived, except by a writing signed by the party charged with
such waiver and such waiver shall be limited to the terms of such writing.
Waiver of any one breach shall not be deemed to be a waiver of any other breach
of the same or any other provision hereof, nor shall any such waiver by any
party be deemed to be a continuing waiver. No delay or omission by any party in
exercising any right hereunder, at law or in equity, or otherwise, shall impair
any such right, or be construed as a waiver thereof, or any acquiescence
therein, nor shall any single or partial exercise of any right preclude other or
further exercise thereof, or the exercise of any other right.

 

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which shall constitute
together but one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Fresh Promise Foods, Inc.             By: /s/ Scott Martin   /s/ Kevin P. Quirk
Name: Scott Martin   Kevin P. Quirk Title: Director    

 

3

 

 

Exhibit A

 

Resignation Letter

 

(see attached)

 



4

 

 

 

 

